DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or suggest “a failure diagnosis circuit that performs a failure diagnosis of the analog/digital conversion circuit based on the second digital signal and a failure diagnosis of the digital signal processing circuit based on the fourth digital signal during the second period” in combination with the remaining limitations of claim 1 or 11. While the prior art may teach failure diagnosis of each of the analog/digital conversion circuit and the digital signal processing circuit, the prior art remains silent as to the generating the signals for the failure diagnosis and/or performing the error diagnosis during the periods, as required by claim 1 or 11. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sy et al. (US 2012/0035824) teaches an abnormality detection device for a detection circuit but remains silent as to the first and second time periods in which the claim requires the signals be generated and the failure diagnosis to be performed.
Murashima (US 2018/0287625) teaches a failure determination circuit for a physical quantity measurement device that determines failure of A/D conversion circuit (Fig. 8) but remains silent as to a failure diagnosis of the digital signal processing circuit during the same time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW V DO whose telephone number is (571)270-3420. The examiner can normally be reached Monday-Friday 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/A.V.D/Examiner, Art Unit 2852